Citation Nr: 1715953	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  13-04 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a skin disorder, claimed as cellulitis.

2.  Entitlement to service connection for residual scar, right lower leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Gabay, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to July 1984.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul Minnesota.

The Board has recharacterized the issue to encompass the Veteran's various skin disorders noted in the record, as the evidence shows additional diagnoses, including eczema, psoriasis, dermatitis, blisters, lesions, impetigo, tinea cruris, and tissue loss scarring.  This recharacterization is necessary to more accurately reflect the expanded scope of the claim.  See Clemons v Shinseki, 23 Vet App 1 (2009).

The claim of entitlement to service connection for a skin disorder was previously remanded by the Board in April 2015.

The issue of entitlement to service connection for skin disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran has a residual scar with tissue loss from in-service cellulitis.


CONCLUSION OF LAW

The criterion for service connection for residual scar, right lower leg, is established.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.303, 3.304 (2016).







REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  Because the Veteran's claim is granted by this decision, any error related to the VCAA with respect to these claims is harmless.  See id.; see also Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009).

Service connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service. 38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a).

Service treatment records from June 1982 show that the Veteran had an abscess on his right lower leg.  Post-service, at a February 2012 VA examination, the VA examiner observed that the Veteran has a residual scar with tissue loss on his right lower leg from his in-service cellulitis.  At a July 2015 VA examination, the examiner opined that it is at least as likely as not that the Veteran had cellulitis with an abscess while in service.  There are no contrary medical opinions of record.  

Given the evidence of in-service diagnosis of and treatment for cellulitis with abscess, and the current medical evidence supporting a residual scar from the in-service cellulitis with abscess, the Board finds that in-service incurrence of a skin disorder, specifically residual scarring from cellulitis with abscess, has been established, and service connection is therefore warranted.  To that extent only, the appeal is granted.  The issue of entitlement to service connection for a skin disorder other than residual scarring from cellulitis is addressed in the Remand below.


ORDER

Service connection for residual scarring on the right lower leg is granted.


REMAND

For the following reasons, a remand is warranted for the claim of service connection for a skin disorder.

First, VA treatment records from March 2012 state that the Veteran was seen privately for recurring cellulitis before he sought treatment with the VA.  To date, no record of the Veteran's private treatment for recurring cellulitis is associated with the claims file.  As such, the VA medical examiner did not consider those records in formulating an opinion.  Those private treatment records should be obtained and associated with the claims file. 

Second, service treatment records show multiple treatments in service from 1981 to 1983 for blisters of the feet, thighs, and buttocks, as well as treatment for lesions, tinea cruris, and impetigo.  The VA examiner failed to discuss these in-service skin disorders and their relation to the Veteran's current diagnoses.

Under these circumstances, the Board finds that further action is required to obtain an additional medical opinion from the July 2015 examiner, if available, or if not, another appropriate examiner, based on full consideration of the Veteran's documented history and assertions, and supported by complete, clearly-stated rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination or obtain an opinion when developing a claim, it must provide or obtain an adequate one).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file any outstanding VA or private medical evidence pertaining to the Veteran's treatment for any skin disorder.  If these records do not exist or cannot be obtained, the claims file should be documented accordingly.  38 C.F.R. § 3.159.

2.  After all available records and/or responses from each contacted entity are associated with the claims file, arrange to obtain an addendum opinion from the VA examiner who conducted the July 2015 VA examination.

If that individual is unavailable, arrange to obtain an opinion, based on review of the claims file from an appropriate examiner.  Only arrange for the Veteran to undergo further examination if deemed necessary in the judgment of the examiner designated to provide the addendum opinion.

In providing the requested addendum opinion, the examiner should consider and discuss all pertinent in- and post-service medical and other objective evidence, as well as all lay assertions, to include the Veteran's competent assertions as to the nature, onset, and continuity of symptoms, and whether any current disability is related to his active service.  The examiner should opine whether any currently diagnosed skin disorder, or any skin disorder diagnosed from November 2011 to the present, to include bacterial infections such as cellulitis, is as least at likely as not related to active service.  In offering the opinion, the examiner should consider the in-service evidence of the Veteran's treatment for skin problems, including lesions, blisters, cellulitis, tinea cruris, and possible impetigo, as well as the Veteran's assertions of recurrent cellulitis since service.

Complete, clearly-stated rationale for the conclusions reached must be provided. If the examiner is unable to provide an opinion without speculation, the examiner should clearly state why an opinion cannot be provided.

3.  To help avoid another remand, ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claim on appeal in light of all pertinent evidence and legal authority.

5.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative a Supplemental Statement of the Case (SSOC) and afford them an appropriate time period for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


